DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 6/6/2019.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending. 
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 6/6/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
6.	The title of the invention “CONFERENCING COMMUNICATION METHOD, SERVER, INTELLIGENT TERMINAL, AND COMPUTER READABLE STORAGE MEDIUM” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by George et al. US 20120207296 hereafter George. 

As to Claim 1.    George discloses a method for performing conference communication, the method comprising [Section 0001, 0027: Method and systems relate to conference call (communication). Reference to call include shared data, presentation content, and media sessions which include video and/or audio]:
        sending, by a server [i.e. SMP/Platform Server-14] comprising a memory storing instructions and a processor in communication with the memory [Figs. 5-6, Sections 0040, 0045: SMP-18 referred to as communication platform-14 implemented on a Server. SMP-18 includes software modules stored in memory and executed by the processor] a protocol string [i.e. SIP Message/Invitation Message-402] to an intelligent terminal [Figs. 7, 9, Sections 0041, 0086, 0087: The platform/server-14 set up and manage session using SIP (session initiation protocol) for instant messaging. The device-11 (i.e. intelligent terminal) first receives the invitation message-402 from the platform server-14 with respect to a scheduled conference call. The invitation message-402 received by device as a SIP message instant messaging]
so that the intelligent terminal [mobile device-11] invokes an instant messaging (IM) client [Applications-225; Section 0067, 0073: Mobile Device include applications-225 that further include messaging (i.e. IM) application. A mobile device include modes for text and e-mail messaging] according to the protocol string [Figs. 7, 9, Sections 0034, 0087: The mobile device-11 include client device configured user agents as defined in SIP. The invitation message-402 (i.e. protocol string) received by device as a SIP message instant messaging (IM)],
the protocol string [i.e. SIP Message/Invitation Message-402] comprising an attendance credential [Fig. 9 (SIP Invitation Message-402 includes Join Now/address Link-408), Section 0025: Generally, selection of the address initiates authentication of the device related to join-now links or access codes], receiving, by the server [i.e. SMP/Platform Server-14], an IM user identifier that has logged in and that is sent by the IM client, and the attendance credential [Figs. 6-7, 9, Section 0089, 0101: Invitation message-402 includes address link-408 to activate Join/Meet now function and the device-11 receive a user input selecting the address link and sends a communication to the platform server-14 in which the platform server-14 authenticate the device with device (i.e. user) identifier. Selection of the address link from that device would result in requesting authentication from that participant device],
adding [i.e. authorized to join conference/grant access], by the server the IM user identifier [Section 0077, 0102: Typically device identifiers or user information are identified by server and therefore be authenticated with respect to a conference call. Server grant access to the conference call] to an IM user group [i.e. conference/meeting participants] corresponding to the attendance credential [Figs. 6, 9, Section 0056, 0073, 0097: The mobile devices/participants-11 collectively form a conference call group. A mobile device include modes for text/e-mail messaging (i.e. IM). The platform server-14 authenticate the device-11 with respect to scheduled conference call session and sends a response to the device that it is authorized to join the conference call session which involves establishing media session legs with other participant devices-11],
          and establishing, by the server [i.e. SMP/Platform Server-14], an Internet channel [i.e. wireless connection/web/WLAN/WAN] based on the IM user group [i.e. conference/meeting participants], the Internet channel being used for transmitting communication data of a member [i.e. device/participant-11; Section 0061-Device-11 is a two-way device having data and voice to communicate with other computers/devices via the Internet] in the IM user group [Figs. 1, 5-6, Section 0035, 0070, 0097: Network-20 typically includes SMP/Platform Server-14 which connects one or more computers/devices and the connection may be wireless. Service data comprising information for mobile device-11 to establish and maintain communication with the wireless network/WAN (i.e. internet) and include, connection information for connecting to a scheduled call. The platform server-14 authorize device-11 to join the conference call session which involves establishing media session legs with other participant devices-11].

As to Claim 2.  George discloses the method according to claim 1, wherein: before the sending the protocol string to the intelligent terminal [mobile device-11], the method further comprises: receiving, by the server [i.e. SMP/Platform Server-14], a conference scheduling request [Fig. 8 (Display of Mobile Device for scheduling conference call), Sections 0079, 0080: Fig. 8 shows the user interface-300 (on the mobile device-11) relates to scheduling of a conference call session having a subject and which is to occur at a scheduled time and date. The user interface-300 perform scheduling new conference calls; Conference call scheduling information is sent from the device-11 to the enterprise communications platform server-14],
     creating, by the server, the IM user group according to the conference scheduling request, the IM user group comprising no member at time of its creation [Fig. 8, Sections 0079-0080, 0085: Scheduling of a conference call session having a subject and which is to occur at a scheduled time and date. Conference call scheduling information is sent from the device-11 to the enterprise communications platform/server-14. After the conference call scheduling information is configured by the device-11, the platform/server-14 subsequently provisioning the conference call scheduling information], 
 generating, by the server, the protocol string [i.e. SIP Message/Invitation Message-402] corresponding to the IM user group [Section 0041: The platform server-14 set up and manage session using SIP (session initiation protocol) for instant messaging]; mapping, by the server, a conference link [i.e. address link-408 depicts https:// Link] based on the protocol string; and sending, by the server, the conference link to the intelligent terminal [mobile device-11]; and the sending the protocol string to the intelligent terminal comprises [Figs. 8-9, Sections 0086, 0087, 0089: Device-11 receives the invitation message-402 from the platform server-14 with respect to a scheduled conference call which includes conference information. The invitation message-402 received by device as a SIP message instant messaging. The invitation message 402 also includes Web Information which includes address link-408 to activate a "Join Now" or "Meet Now" function],
receiving, by the server, an access request initiated by the intelligent terminal according to the conference link [i.e. address link-408 depicts https:// Link]; and feeding back, by the server, the protocol string [i.e. SIP Message/Invitation Message] to the intelligent terminal according to the access request [Figs. 8-9, Sections 0089, 0098: At the scheduled date and time of the conference call, the device select the address link-408 to request joining the conference call session which sends a communication to the platform server-14 containing a request for access to the conference call session. In other embodiment, the invitation message is replaced with URL link sent to platform server-14, device become authenticated by the platform server-14 and device received confidential scheduling information including links, access codes, and other information].

As to Claim 3.  George discloses the method according to claim 1, wherein the method further comprises [Section 0001: Method and systems relate to conference call (communication)]:
receiving, by the server, a call request [i.e. Dial/dialing] that is initiated by a telephone terminal comprising a telephone number [Section 0039: Typically, platform server-14 have connection with PSTN for routing incoming and outgoing voice call for telephone device associated with direct dial phone number]; establishing, by the server, a telephone network channel [i.e. PSTN-public switched telephone network-40] to the telephone terminal according to the call request [Figs. 1-2, 6, 9, Section 0044, 0058, 0085: Incoming calls addressed to any extension or direct dial number within the enterprise, are always routed to the SMP-18/platform server-14. Participant device communicate over the PSTN. As part of the conference call process a device can make a notification by phone call to platform server],
receiving, by the server, a conference number [i.e. audio conference information] through the telephone network channel [i.e. PSTN or session-126d]; querying, by the server, for the IM user group [Fig. 6] corresponding to the conference number [Figs. 1, 6, 9, Sections 0055, 0058, 0081, 0098: Desk phones and computers are enabled to participate in a conference call through the use of server. Participant device communicate over the PSTN. The devices may dial into the platform server-14 using dialing link information for dial-in. The device receive conference call information including audio information dial-in numbers],
adding [i.e. authorized to join], by the server, to the IM user group, the telephone number of the telephone terminal; and connecting, by the server, the telephone network channel [i.e. PSTN-40] and the Internet channel [Figs. 1, 5 (Depicts Internet-30, PSTN-40), Sections 0055, 0058, 0059, 0077: Desk phones and computers are enabled to participate in a conference call through the use of server. Participant device communicate over the PSTN. Media sessions facilitated by the platform server-14 by way of Real-time Transport Protocol (RTP) include voice, video, CS, and/or VoIP calls. The server contain information on devices associated phone numbers for authentication with respect to a conference call].

As to Claim 5. George discloses the method according to claim 1, wherein the method further comprises [Section 0001: Method and systems relate to conference call (communication)]:
receiving, by the server, an invitee telephone number sent by the IM client [i.e. administrator]; adding, by the server, the invitee telephone number to the IM user group [Section 0077, 0083: The enterprise server contain a registry of client devices-11 and the associated phone numbers, registration of a client device-11 is typically performed by an administrator; the server contain information on devices associated phone numbers for authentication with respect to a conference call. Contact information such as e-mail address or phone number for the participants can be stored in association with the participant names], 
calling, by the server, a telephone terminal corresponding to the invitee [i.e. participant/device-11] telephone number and establishing a telephone network channel [i.e. PSTN-40] to the telephone terminal [Section 0039, 0081: The server having a connection with the PSTN performs incoming and outgoing voice calls while connected to telephone terminal devices. The platform server-14 may contact the devices-11 to join media sessions] 
and connecting, by the server, the telephone network channel [Section 0058: Participant device communicate over the PSTN] and the Internet channel [Figs. 1, 5 (Depicts Internet-30, PSTN-40), Sections 0035, 0055, 0059, 0061: SMP/Platform Server-14 connects one or more computers/devices and the connection may be wireless. Desk phones and computers are enabled to participate in a conference call through the use of server. Media sessions facilitated by the platform server-14 by way of Real-time Transport Protocol (RTP) include voice, video, CS, and/or VoIP calls. Device-11 is a two-way device having data and voice to communicate with other computers/devices via the Internet].

As to Claim 8.   George discloses a server [i.e. SMP/Platform Server-14] for performing conference communication, the server comprising [Section 0001, 0022: Method and systems relate to conference call (communication). Conference server scheduling conference session]: a memory storing instructions; and a processor in communication with the memory, when the processor executes the instructions, the processor is configured to cause the server to [Figs. 5-6, Sections 0040, 0045: SMP-18 referred to as communication platform-14 implemented on a Server. SMP-18 includes software modules stored in memory and executed by the processor]:
      send a protocol string [i.e. SIP Message/Invitation Message-402] to an intelligent terminal [Figs. 7, 9, Sections 0041, 0086, 0087: The platform/server-14 set up and manage session using SIP (session initiation protocol) for instant messaging. The device-11 (i.e. intelligent terminal) first receives the invitation message-402 from the platform server-14 with respect to a scheduled conference call. The invitation message-402 received by device as a SIP message instant messaging],
 so that the intelligent terminal [mobile device-11] invokes an instant messaging (IM) client [Applications-225; Section 0067, 0073: Mobile Device include applications-225 that further include messaging (i.e. IM) application. A mobile device include modes for text and e-mail messaging] according to the protocol string [Figs. 7, 9, Sections 0034, 0087: The mobile device-11 include client device configured user agents as defined in SIP. The invitation message-402 (i.e. protocol string) received by device as a SIP message instant messaging (IM)];
receive an IM user identifier that has logged in and that is sent by the IM client and an attendance credential comprised in the protocol string [Figs. 6-7, 9, Section 0089, 0101: Invitation message-402 includes address link-408 to activate Join/Meet now function and the device-11 receive a user input selecting the address link and sends a communication to the platform server-14 in which the platform server-14 authenticate the device with device (i.e. user) identifier. Selection of the address link from that device would result in requesting authentication from that participant device];
add [i.e. authorized to join conference/grant access] the IM user identifier [Section 0077, 0102: Typically device identifiers or user information are identified by server and therefore be authenticated with respect to a conference call. Server grant access to the conference call] to an IM user group [i.e. conference/meeting participants] corresponding to the attendance credential [Figs. 6, 9, Section 0056, 0073, 0097: The mobile devices/participants-11 collectively form a conference call group. A mobile device include modes for text/e-mail messaging (i.e. IM). The platform server-14 authenticate the device-11 with respect to scheduled conference call session and sends a response to the device that it is authorized to join the conference call session which involves establishing media session legs with other participant devices-11];
        and establish an Internet channel [i.e. wireless connection/web/WLAN/WAN] based on the IM user group [i.e. conference/meeting participants], the Internet channel being used for transmitting communication data of a member [i.e. device/participant-11; Section 0061-Device-11 is a two-way device having data and voice to communicate with other computers/devices via the Internet] in the IM user group [Figs. 1, 5-6, Section 0035, 0070, 0097: Network-20 typically includes SMP/Platform Server-14 which connects one or more computers/devices and the connection may be wireless. Service data comprising information for mobile device-11 to establish and maintain communication with the wireless network/WAN (i.e. internet) and include, connection information for connecting to a scheduled call. The platform server-14 authorize device-11 to join the conference call session which involves establishing media session legs with other participant devices-11].

As to Claim 9. The server according to claim 8, wherein: before the processor is configured to cause the server to send the protocol string to the intelligent terminal, the processor is configured to cause the server to: receive a conference scheduling request; create the IM user group according to the conference scheduling request, the IM user group comprising no member at time of its creation; generate the protocol string corresponding to the IM user group; map a conference link based on the protocol string; and send the conference link to the intelligent terminal; and when the processor is configured to cause the server to send the protocol string to the intelligent terminal, the processor is configured to cause the server to: receive an access request initiated by the intelligent terminal according to the conference link; and
feedback the protocol string to the intelligent terminal according to the access request [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein]. 

As to Claim 10. The server according to claim 8, wherein when the processor executes the instructions, the processor is further configured to cause the server to: receive a call request that is initiated by a telephone terminal comprising a telephone number; establish a telephone network channel to the telephone terminal according to the call request; 
receive a conference number through the telephone network channel; query for the IM user group corresponding to the conference number; add, to the IM user group, the telephone number of the telephone terminal; and connect the telephone network channel and the Internet channel [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein] 

As to Claim 12. The server according to claim 8, wherein when the processor executes the instructions, the processor is further configured to cause the server to: receive an invitee telephone number sent by the IM client; add the invitee telephone number to the IM user group; call a telephone terminal corresponding to the invitee telephone number, and establish a telephone network channel to the telephone terminal; and 
connect the telephone network channel and the Internet channel [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein] 

As to Claim 15.       George discloses a non-transitory computer readable storage medium, storing computer readable instructions, when being executed by a processor, the computer readable instructions cause the processor to perform [Sections 0023, 0045: There is provided a non-transitory computer readable medium having recorded thereon statements and instructions for execution. SMP-18 includes software modules stored in memory and executed by the processor]:
        sending a protocol string [i.e. SIP Message/Invitation Message-402] to an intelligent terminal [Figs. 7, 9, Sections 0041, 0086, 0087: The platform/server-14 set up and manage session using SIP (session initiation protocol) for instant messaging. The device-11 (i.e. intelligent terminal) first receives the invitation message-402 from the platform server-14 with respect to a scheduled conference call. The invitation message-402 received by device as a SIP message instant messaging],
so that the intelligent terminal [mobile device-11] invokes an instant messaging (IM) client [Applications-225; Section 0067, 0073: Mobile Device include applications-225 that further include messaging (i.e. IM) application. A mobile device include modes for text and e-mail messaging] 
according to the protocol string [Section 0087: The invitation message-402 (i.e. protocol string) received by device as a SIP message instant messaging (IM)] comprising an attendance credential [Fig. 9 (SIP Invitation Message-402 includes Join Now/address Link-408), Section 0025: Generally, selection of the address initiates authentication of the device related to join-now links or access codes]; receiving an IM user identifier that has logged in and that is sent by the IM client and the attendance credential [Figs. 6-7, 9, Section 0089, 0101: Invitation message-402 includes address link-408 to activate Join/Meet now function and the device-11 receive a user input selecting the address link and sends a communication to the platform server-14 in which the platform server-14 authenticate the device with device (i.e. user) identifier. Selection of the address link from that device would result in requesting authentication from that participant device];
adding [i.e. authorized to join conference/grant access] the IM user identifier [Section 0077, 0102: Typically device identifiers or user information are identified by server and therefore be authenticated with respect to a conference call. Server grant access to the conference call] to an IM user group [i.e. conference/meeting participants] corresponding to the attendance credential [Figs. 6, 9, Section 0056, 0073, 0097: The mobile devices/participants-11 collectively form a conference call group. A mobile device include modes for text/e-mail messaging (i.e. IM). The platform server-14 authenticate the device-11 with respect to scheduled conference call session and sends a response to the device that it is authorized to join the conference call session which involves establishing media session legs with other participant devices-11];
	 and establishing an Internet channel [i.e. wireless connection/web/WLAN/WAN] based on the IM user group, the Internet channel being used for transmitting communication data of a member in the IM user group [i.e. device/participant-11; Section 0061-Device-11 is a two-way device having data and voice to communicate with other computers/devices via the Internet] in the IM user group [Figs. 1, 5-6, Section 0035, 0070, 0097: Network-20 typically includes SMP/Platform Server-14 which connects one or more computers/devices and the connection may be wireless. Service data comprising information for mobile device-11 to establish and maintain communication with the wireless network/WAN (i.e. internet) and include, connection information for connecting to a scheduled call. The platform server-14 authorize device-11 to join the conference call session which involves establishing media session legs with other participant devices-11].

As to Claim 16. The non-transitory computer readable storage medium according to claim 15, wherein: before the computer readable instructions cause the processor to perform the sending the protocol string to the intelligent terminal, the computer readable instructions cause the processor to perform: receiving a conference scheduling request; creating the IM user group according to the conference scheduling request, the IM user group comprising no member at time of its creation; generating the protocol string corresponding to the IM user group; mapping a conference link based on the protocol string; and sending the conference link to the intelligent terminal; and when the computer readable instructions cause the processor to perform the sending the protocol string to the intelligent terminal, the computer readable instructions cause the processor to perform: receiving an access request initiated by the intelligent terminal according to the conference link; and feeding back the protocol string to the intelligent terminal according to the access request [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein] 

As to Claim 17. The non-transitory computer readable storage medium according to claim 15, wherein the computer readable instructions further cause the processor to perform: receiving a call request that is initiated by a telephone terminal comprising a telephone number; 
establishing a telephone network channel to the telephone terminal according to the call request; receiving a conference number through the telephone network channel; querying for the IM user group corresponding to the conference number; adding to the IM user group, the telephone number of the telephone terminal; and connecting the telephone network channel and the Internet channel [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein] 

As to Claim 19. The non-transitory computer readable storage medium according to claim 15, wherein the computer readable instructions further cause the processor to perform: receiving an invitee telephone number sent by the IM client; adding the invitee telephone number to the IM user group; calling a telephone terminal corresponding to the invitee telephone number, and establishing a telephone network channel to the telephone terminal; and connecting the telephone network channel and the Internet channel [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein] 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 4-7, 11, 13-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. US 20120207296 hereafter George in view of Rosenthal et al. US 20080165944 hereafter Rosenthal.

As to Claim 4.        George discloses the method according to claim 3, wherein the method further comprises [Section 0001: Method and systems relate to conference call (communication)]:
receiving, by the server, a keypad [Input Devices-206 such as key button] data packet [i.e. direct dial voice/packet call] sent by the telephone terminal through the telephone network channel [Section 0039, 0062, 0085: Typically, platform server-14 have connection with PSTN (telephone channel) for routing incoming and outgoing voice call for telephone device such as digital set associated with direct dial phone number including voice packet-switch calls. Device includes input devices-206 such as key buttons. As part of the conference call process a device can make a notification by phone call to platform server],
parsing, by the server, the keypad [Input Devices-206 such as key button] data packet [i.e. direct dial voice/packet call]…; querying, by the server, for information of the IM user group…[Figs. 1-2, 6, 9, Section 0055, 0062, 0081: Desk phones and computers are enabled to participate in a conference call through the use of server. Device includes input devices-206 such as key buttons. The devices dial into the platform server-14 using dialing link information received for conference for dial-in and the server perform authentication],
	generating, by the server, a voice announcement [i.e. IVR] corresponding to the queried information [Section 0041: In the context of voice calls the platform server-14 provides a number of additional functions including automated attendant, interactive voice response (IVR), call forwarding and etc.],
George does not explicitly state key value and a voice announcement sent to a terminal.
	However, Rosenthal teaches ...into a key value [i.e. DTMF]; and corresponding to the key value [Figs. 1B, 2A, 6, Section 0031, 0037, 0040: A message sent from a mobile device to the server may be sent using touch tones DTMF over a phone call using key pad or soft keys. Further, the conference participant can select numbers using phone keypad to either enter the conference, decline participation, specify a call back time or to RSVP. Server identifies the incoming call by caller ID and match to entry into the conference]
	and transmitting, by the server, the voice announcement [i.e. reply voice message] to the telephone terminal through the telephone network channel [Figs. 2A-C, 6, Sections 0019, 0034, 0059, 0068: Generally, conference calling functionalities can be implemented using any interface of any device used for voice communication over PSTN (telephone channel) and the internet. An automated phone call can be place to participant phone number at the time the conference is set up or before conference is initiated. The system/server then calls the user, and the reply message is played. The facilitation of conferences such as calling out to participants, connecting participants to conferences etc…is typically accomplished on one or more platforms represented by server such as the Vello server].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of George relating to a phone/mobile device including key buttons capable of performing direct dial in of phone number to server as part of the conference call process and server authenticating the phone number with the teaching of Rosenthal relating to parsing/reading key pad packet into key value such as DTMF and keypad values entered, sending automated call to participant or reply message by server. By combining the method/systems, it would be undue experimentation for the server to read keypad data packet into a value and by using George’s IVR method can transmit voice announcement to the terminal thereby facilitating conference calling for connecting participant into conferences as suggested by Rosenthal and George in combination. 

As to Claim 6.      George discloses the method according to claim 5, wherein the method further comprises [Section 0001: Method and systems relate to conference call (communication)]:
receiving, by the server, a keypad [Input Devices-206 such as key button] data packet [i.e. direct dial voice/packet call] sent by the telephone terminal through the telephone network channel [Section 0039, 0062, 0085: Typically, platform server-14 have connection with PSTN (telephone channel) for routing incoming and outgoing voice call for telephone device such as digital set associated with direct dial phone number including voice packet-switch calls. Device includes input devices-206 such as key buttons. As part of the conference call process a device can make a notification by phone call to platform server];
 parsing, by the server, the keypad [Input Devices-206 such as key button] data packet [i.e. direct dial voice/packet call]…; querying, by the server, for information of the IM user group …[Figs. 1-2, 6, 9, Section 0055, 0062, 0081: Desk phones and computers are enabled to participate in a conference call through the use of server. Device includes input devices-206 such as key buttons. The devices dial into the platform server-14 using dialing link information received for conference for dial-in and the server perform authentication],
	generating, by the server, a voice announcement [i.e. IVR] corresponding to the queried information [Section 0041: In the context of voice calls the platform server-14 provides a number of additional functions including automated attendant, interactive voice response (IVR), call forwarding and etc.];
George does not explicitly state key value and a voice announcement sent to a terminal.
	However, Rosenthal teaches into a key value; and corresponding to the key value [Figs. 1B, 2A, 6, Section 0031, 0037, 0040: A message sent from a mobile device to the server may be sent using touch tones DTMF over a phone call using key pad or soft keys. Further, the conference participant can select numbers using phone keypad to either enter the conference, decline participation, specify a call back time or to RSVP. Server identifies the incoming call by caller ID and match to entry into the conference];
	 and transmitting, by the server, the voice announcement [i.e. reply voice message] to the telephone terminal through the telephone network channel [Figs. 2A-C, 6, Sections 0019, 0034, 0059, 0068: Generally, conference calling functionalities can be implemented using any interface of any device used for voice communication over PSTN (telephone channel) and the internet. An automated phone call can be place to participant phone number at the time the conference is set up or before conference is initiated. The system/server then calls the user, and the reply message is played. The facilitation of conferences such as calling out to participants, connecting participants to conferences etc…is typically accomplished on one or more platforms represented by server such as the Vello server].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of George relating to a phone/mobile device including key buttons capable of performing direct dial in of phone number to server as part of the conference call process and server authenticating the phone number with the teaching of Rosenthal relating to parsing/reading key pad packet into key value such as DTMF and keypad values entered, sending automated call to participant or reply message by server. By combining the method/systems, it would be undue experimentation for the server to read keypad data packet into a value and by using George’s IVR method can transmit voice announcement to the terminal thereby facilitating conference calling for connecting participant into conferences as suggested by Rosenthal and George in combination. 

As to Claim 7.    George discloses the method according to claim 1, wherein the method further comprises [Section 0001: Method and systems relate to conference call (communication)]:
	 receiving, by the server, a mute instruction sent by the IM client; and performing, by the server, according to the mute instruction [Section 0056: The conference call system includes platform server-14 for  providing conference call services for a number of client devices such as roll call, mute all, broadcast only, conference lock, etc.],
	Although George discloses server performs conference services such as mute all function (see 0056) it does not disclose call monitoring and muting a specific or some members in a group thus is silent on obtaining, by the server, a call noise monitoring result of each member in the IM user group; sending, by the server, the call noise monitoring result to the IM client; mute processing on a member that is in the IM user group and that is targeted by the mute instruction.
	However, Rosenthal teaches obtaining, by the server, a call noise monitoring result of each member in the IM user group; sending, by the server, the call noise monitoring result to the IM client; mute processing on a member that is in the IM user group and that is targeted by the mute instruction [Fig. 4 (See mute button for each participant), Sections 0039, 0049, 0068: Conference monitor the status of a current conference, each participant and current connection status identified and when participant is speaking, only some of the participants or all may be muted. Voices/languages, voice libraries, and history tracking are used in scheduling. The logic instructions which controls facilitation of conferences is accomplished by the Vello Server].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of George relating to server/conference call system providing conference call services such as mute all, conference lock etc…with the teaching of Rosenthal relating to server monitoring status current conference, managing voice, history tracking, and muting one, some, or all of the participants. By combining the method/systems, it would be undue experimentation for the server to monitor the noise or voice levels to determine muting target thereby ensuring that the conference call is seamless without interference from noise. 

As to Claim 11. The server according to claim 10, wherein when the processor executes the instructions, the processor is further configured to cause the server to: receive a keypad data packet sent by the telephone terminal through the telephone network channel; parse the keypad data packet into a key value; query for information of the IM user group and corresponding to the key value; generate a voice announcement corresponding to the queried information; and transmitting the voice announcement to the telephone terminal through the telephone network channel [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein] 
As to Claim 13. The server according to claim 12, wherein when the processor executes the instructions, the processor is further configured to cause the server to: receive a keypad data packet sent by the telephone terminal through the telephone network channel; parse the keypad data packet into a key value; query for information of the IM user group and corresponding to the key value; generate a voice announcement corresponding to the queried information; and transmitting the voice announcement to the telephone terminal through the telephone network channel [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein] 

As to Claim 14. The server according to claim 8, wherein when the processor executes the instructions, the processor is further configured to cause the server to: obtain a call noise monitoring result of each member in the IM user group; send the call noise monitoring result to the IM client; receive a mute instruction sent by the IM client; and perform, according to the mute instruction, mute processing on a member that is in the IM user group and that is targeted by the mute instruction [See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 18. The non-transitory computer readable storage medium according to claim 17, wherein the computer readable instructions further cause the processor to perform: receiving a keypad data packet sent by the telephone terminal through the telephone network channel; 
parsing the keypad data packet into a key value; querying for information of the IM user group and corresponding to the key value; generating a voice announcement corresponding to the queried information; and transmitting the voice announcement to the telephone terminal through the telephone network channel [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein] 

As to Claim 20. The non-transitory computer readable storage medium according to claim 15, wherein the computer readable instructions further cause the processor to perform: obtaining a call noise monitoring result of each member in the IM user group; sending the call noise monitoring result to the IM client; receiving a mute instruction sent by the IM client; and performing according to the mute instruction, mute processing on a member that is in the IM user group and that is targeted by the mute instruction [See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
	The prior art made of record and not relied upon such as Kishore et al. US 2011/0228922 in particular [Fig. 2-3 and the abstract] is considered pertinent to applicant's disclosure. Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 24, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477